Citation Nr: 0013906	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
wrist and hand injuries. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eardrum 
perforation.

3.  Entitlement to service connection for left eardrum 
perforation.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


REMAND

In his September 1998 notice of disagreement, the veteran 
requested that the RO obtain medical records from the VA 
Medical Center in Lexington, Kentucky.  At his November 1998 
personal hearing, the veteran was asked whether he had sought 
private or VA treatment for his right wrist since his 
separation from service.  Although his response was vague, 
the veteran did reply in the affirmative.  No request for 
medical reports from the VA Medical Center in Lexington, 
Kentucky is of record.

The United States Court of Appeals for Veterans Claims has 
held that where "relevant" documents relating to an 
appellant's claim were within the Secretary's control (for 
example, records generated by VA) prior to a Board decision 
on appeal and could reasonably be expected to part of the 
record before VA, such documents are "in contemplation of 
law" constructively part of the record.  Blount v. West, 11 
Vet. App. 32, 33 (1998); Simington v. Brown, 9 Vet. App. 334, 
335 (1996); Bell v. Derwinski, 2 Vet. App. 611, 61`2-13 
(1992).  As there is no indication in the record that the RO 
has attempted to obtain the VA treatment records referred to 
by the veteran, development to obtain this additional 
evidence is in order.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names and 
approximate dates of treatment for all VA 
health care facilities where he has 
received treatment or evaluation 
pertaining to any of the disabilities at 
issue at any time since service.  When 
the requested information is received, 
the RO should attempt to obtain a copy of 
all indicated records which are not 
already associated with the claims file.  
In any event, the RO should obtain and 
associate with the claims file all 
treatment records, i.e., outpatient 
records and/or hospital summaries, for 
the veteran from the VA Medical Center in 
Lexington, Kentucky. 

2.  The veteran should be requested to 
submit medical evidence of current 
hearing loss and tinnitus, and medical 
evidence linking such disabilities to 
service.
 
3.  Then, the RO should review of the 
claims file and insure that all 
development actions have been completed 
in full, undertake any other indicated 
development, and readjudicate the issues 
on appeal. 

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


